Citation Nr: 1231550	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  03-05 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of an eye injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1975 and from July 1979 to October 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2001 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In October 2003, a videoconference hearing was held with the undersigned Veterans Law Judge, who is the Board member making this decision and who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  The issues were fully explained and the evidence discussed, including the possible submission of additional evidence.  The transcript of the hearing is in the claims folder.  

In May 2010, the Board granted service connection for a disability manifested by cysts and denied service connection for residuals of heat stroke.  It remanded claims for service connection for residuals of injury to the eyes and for service connection for intervertebral disc disease of the thoracic spine.  Following the remand development, the agency or original jurisdiction (AOJ) granted service connection for intervertebral disc disease of the thoracic spine.  Consequently, only the eye claim remains in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

In May 2010, the Board remanded the eye claim for a medical opinion and, if necessary, examination.  The medical opinions obtained are not adequate.  

In a statement dated in 2003, a private physician diagnosed Sjoegren's (sic) syndrome.  Sjögren's syndrome is a symptom complex of unknown etiology, usually occurring in middle-aged or older women, marked by the triad of ketatoconjunctivitis sicca with or without lacrimal gland enlargement, xerostomia with or without salivary gland enlargement, and the presence of connective tissue disease, usually rheumatoid arthritis but sometimes systemic lupus erythematosus, scleroderma, or polymyositis.  An abnormal immune response has been implicated.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1640 (28th ed., 1994).  

[Presbyopia was also diagnosed by the physician in 2003.  Presbyopia is hyperopia and impairment of vision due to advancing years or old age; it is dependent on diminution of the power of accommodation from loss of elasticity of the crystalline lens, causing the near point of distinct vision to be moved farther from the eye.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1349 (28th ed., 1994).  As a refractive error of the eye, it is not a disability resulting from disease or injury for which service connection can be granted.  38 C.F.R. §§ 3.303(c); 4.9 (2012).]  

However, because it is of unknown etiology, Sjögren's syndrome cannot be classified as a congenital or developmental disorder.  Thus, service connection can be granted for it.  Cf. McGraw v. Brown, 7 Vet. App. 138 (1994).  

Moreover, as a lay witness, the Veteran is competent to report what he actually experiences.  38 C.F.R. § 3.159(a) (2012).  He has provided sworn testimony to the effect that he has had dry eye since service.  The Board finds no reason that the Veteran's testimony would not be credible.  

Under these circumstances, the law requires VA to obtain a medical opinion.  The medical opinion must be sufficient for the Board to make a decision.  38 U.S.C.A. § 5103A(d) (West 2002).  The purpose of the medical opinion is that VA adjudicators will have sufficient medical evidence to make a decision.  38 U.S.C.A. § 5103A(d)(2)(C).  If, after an opinion has been obtained, the evidence is still not sufficient to make a decision, the opinion is not adequate.  

The August 2007 examination concluded with diagnoses of blepharitis and refractive error.  It was stated that the Veteran did not suffer from an ocular disability.  The opinion was that it was unlikely that the Veteran's blepharitis was caused by or aggravated by his military service.  However, no explanation for the opinion was provided.  The Board found this opinion was not adequate for it to make a decision on the claim.  

When the case was previously before the Board, in May 2010, the need for an adequate opinion was discussed in detail:  

In August 2007, the Veteran underwent another VA examination for his eyes.  This examiner diagnosed the Veteran as having blepharitis and refractive error and stated that the Veteran did not suffer from an ocular disability.  He opined that it was unlikely that the Veteran's blepharitis was caused by or aggravated by his military service.  Unfortunately, the examiner did not include any rationale for his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).  Thus, a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Moreover, it is unclear from this report whether the Veteran presently has dry eye syndrome as was diagnosed by the April 2005 VA examiner.  

The case was remanded for opinions that fully explained the reasoning behind them.  Nevertheless, even though the Board clearly emphasized the problem, the VA optometrists failed to provide an adequate explanation.  

In July 2010, a VA optometrist wrote that "Blepharitis and dry eye are chronic conditions that are often found together and often exacerbate and remiss (sic).  They are less likely than not related to the Veteran's service."  This opinion does not explain why they would not be related to the Veteran's service.  It does not explain why the conditions were not incurred or aggravated during the Veteran's more than 10 years of service.  Because of a lack of explanation, the opinion is remiss.  

The Veteran had another VA eye examination in January 2012.  The report, although by a different optometrist, is similar to the inadequate report of August 2007.  In March 2012, the examiner gave an opinion to the effect that the Veteran did not suffer from an ocular impairment.  He exhibited mild ocular surface dysfunction secondary to meibomianitis, which is very common and manageable with conservative treatment.  Here, again, there is no explanation as to why the conditions were not incurred or aggravated in service.  

While the Board regrets the further delay, we simply do not have adequate information to make a decision on the eye claim.  Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an eye examination.  The claims folder should be made available to the examiner for review in conjunction with the examination.  Any indicated tests or studies should be done and reported.  

The examiner should consider that the Veteran's service treatment records show treatment for eye injuries:  
		A March 1981 entry reflects a complaint of pain in the right eye and his report that he had rubbed germicidal detergent in his eye.  
		In December 1983 he complained of a swollen right eye for four days with no known injury.  He was assessed as having irritable eyes and was given Visine as needed.  
		A January 1984 report shows that the Veteran had been treated for right eye irritation due to splashing organic solvent into the right eye.  The diagnosis was mild chemical conjunctivitis with corneal erosion.  On a followup visit the next day, the corneal erosion was reported to be resolved.  
		Following service, in November 1992, a private physician reported treating the Veteran for conjunctivitis on the right.  
		During his October 2003 hearing, the Veteran gave sworn testimony that he had had dry eye syndrome (sicca syndrome) ever since service.  
		The VA eye examination in April 2005 had an assessment of having history of battery acid injury in both eyes, no signs of scarring of the conjunctiva or cornea.  He was also assessed as having dry eye. 

The examiner should note that medical evidence during and after service is not required for service connection.  38 C.F.R. § 3.303 (2011).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  

The examiner should respond to the following with complete explanations:

a.  Are there any medical findings that would indicate the age or date of onset of the Veteran's blepharitis?  Please explain.  

b.  Is there anything in the nature of the Veteran's blepharitis that would indicate its age or date of onset?  For example, is it known to have its onset more among young or old populations?  Please explain.  

c.  What diseases or injuries in the Veteran's records are known to cause blepharitis?  Please explain.  

d.  Is it at least as likely as not that the Veteran's blepharitis began or increased in severity during his over 10 years of active service?  Please explain.  

e.  Are there any medical findings that would indicate the age or date of onset of the Veteran's dry eye condition?  Please explain.  

f.  Is there anything in the nature of the Veteran's dry eye condition that would indicate its age or date of onset?  For example, is it known to have its onset more among young or old populations?  Please explain.  

g.  What diseases or injuries in the Veteran's records are known to cause dry eye condition?  Please explain.  

h.  Is it at least as likely as not that the Veteran's dry eye condition began or increased in severity during his over 10 years of active service?  Please explain.  

i.  Are there any medical findings that would indicate the age or date of onset of the Veteran's pinguecula?  Please explain.  

j.  Is there anything in the nature of the Veteran's pinguecula that would indicate its age or date of onset?  For example, is it known to have its onset more among young or old populations?  Please explain.  

k.  What diseases or injuries in the Veteran's records are known to cause pinguecula?  Please explain.  

l.  Is it at least as likely as not that the Veteran's pinguecula began or increased in severity during his over 10 years of active service?  Please explain.  

2.  The AOJ should review the examination report and medical opinion to make sure that it substantially responds to the Board's remand and provides an adequate explanation of the opinions.  If the examination report or medical opinion do not contain full explanations for all conclusions, the report should be returned to the examiner for completion.  

3.  Thereafter, the AOJ should readjudicate this claim in light of any evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

